Citation Nr: 1429007	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-199 30	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of whether there has been clear and unmistakable evidence in the initial denial of entitlement to a back disability has been raised by the record during the June 2013 hearing, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a low back disability is remanded.


FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for a back disability; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a back disability has been received since the June 2002 rating decision.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2002 denial of service connection for a back disability to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that a claim of service connection for low back pain, muscular strain, was originally denied in April 1999.  The Veteran did not file a notice of disagreement regarding the April 1999 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  The Veteran also did not submit any information or evidence within one year of the April 1999 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Subsequently, entitlement to service connection for a low back condition was denied in June 2002.  The Veteran did not file a notice of disagreement regarding the June 2002 rating decision.  Therefore, that decision also became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012).  The Veteran did not submit any information or evidence within one year of the June 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the prior final rating decision in June 2002, VA has received additional evidence, including a June 2013 statement from a VA treating physician that indicated the Veteran's back problems started on active duty.  This evidence constitutes new evidence as it was not previously considered by VA.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the additional evidence is new and material, warranting reopening of the claim of service connection for a back disorder.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a back disability is reopened, and the appeal is granted to this extent only.


REMAND

During the June 2013 Board hearing, the Veteran's representative requested that the VA attempt to obtain and associate with the claims file records service treatment records from the military hospital in Saigon from December 1967 to February 1968, as well as the Veteran's full personnel file.  Additionally, the representative requested that the VA obtain Omaha VA Medical Center treatment records from December 1968 through December 196, to include the records from the VA outpatient treatment facility in Lincoln, Nebraska.  

Although a VA treating physician indicated in a June 2013 statement that the Veteran's back problems started on active duty, a rationale for this finding was not provided, nor did the examiner indicate what records had been reviewed when forming this opinion.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in Omaha and the Community Based Outpatient Clinic in Lincoln, to include those records from December 1968 to December 1969.  The RO must also attempt to obtain and associate with the evidence of record the Veteran's military personnel file, as well as any additional service treatment records, to include any treatment or hospital records from December 1967 to February 1968.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the VA examiner that provided the letter dated June 11, 2013, must be provided the claims file and all electronic records for the review.  The examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the review of the evidence of record, to include any newly obtained evidence, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back disorder is related to the Veteran's active duty service.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
 
3.  If, and only if, the VA examiner that provided the June 11, 2013, in unavailable or unable to provide the requested opinion, the Veteran must be afforded a VA examiner to determine whether any current back disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


